Citation Nr: 0205759	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-06 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic skin disorder 
of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel







INTRODUCTION

The veteran had active service from April 1965 to February 
1974.  

The veteran's service connection claim comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1998 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The veteran's original service connection claim, filed in 
March 1998, included claims for a chronic skin disorder of 
the feet and post-traumatic stress disorder (PTSD).  Both 
were denied in a September 1998 rating decision.  As no 
notice of disagreement has been received for the veteran's 
PTSD claim, that issue is not on appeal before the Board at 
this time.  


FINDINGS OF FACT

1. The veteran was notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained. 

2. The veteran's bilateral tinea pedis is etiologically 
related to his active service. 


CONCLUSION OF LAW

Bilateral tinea pedis was incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 3.102 
and 3.156(a)).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that his 
chronic skin disorder of the feet had its onset during 
service and that service connection is therefore warranted.  
He asserts that he received extensive treatment for symptoms 
of a skin disorder on his feet during service, and has 
continued to receive treatment for such symptoms. 

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Moreover, 
the veteran was notified of this change in the law in an 
April 2002 letter.  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a September 1998 rating decision of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a February 1999 statement 
of the case and supplemental statements of the case in 
November 1999, May 2000, and October 2000, the RO notified 
the veteran of regulations pertinent to service connection 
claims, informed him of the reasons for which it had denied 
his claim, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
Board finds that the foregoing information provided to the 
veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for service connection.  Under these circumstances, 
the Board finds that the notification requirement of the VCAA 
has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment records and service medical records have been 
received, as have treatment reports from the Michigan 
Department of Corrections.  In addition to the service 
medical records already received, specific requests have been 
made for any and all remaining service medical records.  In 
response to a VA request, the military records center 
completed a records search in July 1999 and indicated that no 
additional service medical records have been located.  In 
this regard, all known and available service, private, and VA 
medical records have been obtained and are associated with 
the veteran's claims file.  

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.   

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West 1991 & Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Several of the veteran's service medical records are included 
in the claims file.  At his April 1965 entrance examination, 
the veteran denied having "foot trouble" on his Report of 
Medical History.  His subsequent medical examination also 
reflected that his feet were "normal."  In December 1973, 
the veteran was examined for separation from service.  At 
that time, he marked "yes" on his Report of Medical History 
to indicate that he had both "skin diseases" and "foot 
trouble."  The accompanying notation described such 
disorders as "dermatitis of the palms and feet, most common 
in wintertime."  His contemporaneous medical examination did 
not report any abnormalities of the veteran's feet.  The 
remaining available service records, comprised of dental 
records and personnel records, contain no evidence relevant 
to a skin disorder of the feet. 

Throughout his appeal, the veteran has submitted several 
statements in support of his service connection claim.  He 
asserted that he has had "jungle rot," a chronic skin 
disorder of the feet, since he was in Vietnam in 1966.  He 
maintained that his feet often bleed, crack, and are in 
constant pain.  He stated that he has been prescribed bed 
rest, pills, ultraviolet light treatments, and creams to cure 
the disorder, but nothing has been completely successful.  In 
relating the history of his disorder, the veteran stated that 
he was treated at the base camp hospital at Chu Lai, Vietnam 
during his second tour of duty, and was later sent to the 
Army hospital in Da Nang, Vietnam for an aggravated foot 
disorder often described as "jungle rot."  He also stated 
that he received treatment at the Army hospital at Fort 
Leonard Wood, Maryland.  In May 1999, the veteran asserted 
that his foot disorder has never completely gone away.

The veteran was hospitalized at VAMC in Ann Arbor, Michigan, 
in October and November 1994 for alcohol rehabilitation and 
chronic obstructive pulmonary disease.  His discharge summary 
reported his prior medical history and included onychomycosis 
of the toenails, tinea pedis, and tinea cruris.  It also 
noted that the veteran was prescribed Lamisil cream to apply 
to the feet four times daily.  

Medical reports from the Michigan Department of Corrections 
from September 1995 to April 1999 are of record.  Throughout 
that time, the veteran complained of a fungal infection on 
his foot that began in Vietnam.  His feet were noted to be 
scaly and dark, with cracking, peeling, pain, and itching.  
In addition, his toenails had thickened and were yellowish in 
color.  He was diagnosed with tinea pedis and tinea cruris.  
In August 1998, a skin scraping was done on the veteran's 
feet in order to determine the etiology of his fungal 
infection.  Lab results released in September 1998 stated 
that the fungus culture was trichophyton, but no etiology was 
given for the disorder. 

VA outpatient treatment records from VAMCs in Ann Arbor and 
Detroit, Michigan are of record for the period of June 1997 
to August 1997 and from August 1999 to October 1999.  They 
reflect that the veteran sought treatment for "inflammation 
of both feet" and had a history of "foot problems" since 
1966.

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
evidence supports a claim of service connection for a chronic 
skin disorder of the feet.  The veteran's service medical 
records indicate that the veteran suffered from dermatitis, a 
skin disorder, at separation, and it also appears that some 
of the veteran's service medical records have been lost or 
misplaced.  As such, the Board has a heightened duty to 
explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992). 

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

While it is unfortunate that a number of the veteran's 
service medical records appear to be missing from the claims 
file, the appeal must be decided on the evidence of record.  
Such evidence shows that the veteran's April 1965 Report of 
Medical History and Report of Medical Examination were 
essentially negative for any skin or foot disorders.  At 
separation from service, in December 1973, the Report of 
Medical History shows that the veteran complained of both 
"skin diseases" and "foot trouble," with the accompanying 
notation indicating that the veteran suffered from dermatitis 
of the palms and feet, most common in the winter.  The Board 
observes that the veteran's separation report clearly shows 
that the veteran had a history of a skin disorder of the 
feet.  No similar disorder was noted in April 1965, at his 
entrance examination.  Although the veteran's separation 
medical history report characterizes the skin disorder of the 
feet as dermatitis and the more recent diagnosis has 
consistently been tinea pedis, the Board notes that many of 
the veteran's service medical records appear to be 
unavailable.  Moreover, in many of the more recent treatment 
records dated prior to the veteran's claim, the veteran 
consistent and repeatedly informed the treating health care 
professionals that he had had some type of skin disorder of 
the feet which he has characterized as a "rash" or "jungle 
rot" in service and he has in numerous statements 
consistently reported that he has had such problems with his 
feet since his Vietnam service.  The Board finds that when 
such evidence is considered in its totality and all 
reasonable doubt is resolved in the veteran's favor, the 
Board must conclude that it is at least as likely as not that 
the veteran's bilateral tinea pedis is related to the skin 
disorder of the feet that was noted on separation from 
service and as such, incurred during the veteran's active 
military service. 


ORDER

Entitlement to service connection for bilateral tinea pedis 
is granted.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

